Order of the Court of Claims of the State of New York (Thomas H. Scuccimarra, J.), entered August 2, 2005, which denied claimant’s motion to file a late notice of claim and granted the cross motion of defendant for summary judgment dismissing the claim without prejudice to whatever *282rights claimant may have under the Public Officers Law, unanimously affirmed, without costs.
Defendant made a prima facie showing of entitlement to summary judgment, and plaintiff failed to meet her burden of demonstrating the existence of material issues of fact (Zuckerman v City of New York, 49 NY2d 557, 562 [1980]), that defendant had breached its fiduciary duty or breached a 1997 settlement agreement made in open court in Komlosi v Fudenberg (88 Civ 1792 [SD NY]), or committed fraud in connection with said agreement. Based upon the extensive record and detailed settlement process, the court properly found that the only promise made was an offer of a good-faith interview, not a promise to rehire Mr. Komlosi, and defendant fully performed its obligations by providing two bona fide interviews.
We have considered plaintiffs remaining arguments and find them to be without merit. Concur—Saxe, J.E, Sullivan, Nardelli, Sweeny and Malone, JJ.